Citation Nr: 0209372	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  96-18 379A	)	DATE
	)
	)        

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for post traumatic stress disorder, on appeal from 
the initial grant of service connection.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability, to include muscle and joint pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970 and from December 1990 to April 1991.  He also had 
service in the Army Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The claim for a higher rating for post traumatic stress 
disorder (PTSD) arises from a rating decision of August 1995, 
which granted entitlement to service connection effective 
April 19, 1991.  The claim to reopen the issue of service 
connection for a low back disability arises from an August 
1997 rating decision, which found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for disorders characterized as back pain 
and muscle and joint pain.  In July 2001, the Board remanded 
this case to the RO to schedule a hearing before a member of 
the Board.  In September 2001, the veteran presented 
testimony before the undersigned member of the Board at the 
RO (i.e. a Travel Board hearing).

The Board notes that the veteran has appealed the initial 
rating assigned for PTSD following the grant of service 
connection for that condition.  In light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Board has recharacterized the issue as one involving the 
propriety of the initial evaluation assigned.  During the 
pendency of the appeal, the rating for PTSD was increased 
from noncompensable to 30 percent from April 19, 1991.  On a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law; it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the 
claim for a higher evaluation for PTSD remains in appellate 
status before the Board.

At the September 2001, hearing before the undersigned member 
of the Board, the veteran testified that the issue of whether 
new and material evidence had been received to reopen a claim 
for muscle and joint pain is part and parcel of his claim for 
service connection for a back disorder.  Accordingly, these 
claims are consolidated and the Board will consider the issue 
as recharacterized above.

Finally, it is pointed out that the Board is undertaking 
additional development with respect to the veteran's reopened 
claim (given the decision below) of service connection for a 
low back disability, to include muscle and joint pain 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099,3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's and/or his representative's response, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  During the period from the April 19, 1991 through March 
25, 1996, the symptoms associated with the veteran's service-
connected PTSD included hypervigilence, paranoia, isolation, 
nightmares, intrusive thought, startle reaction, depression 
and anxiety.  These symptoms demonstrate social and 
industrial impairment that is no more than distinct, 
unambiguous, or moderately large in degree.

2.  For the period from March 26, 1996 through July 6, 1997, 
the PTSD symptoms including those referenced above were 
productive of considerable social and industrial impairment.  

3.  For the period July 7, 1997, to January 8, 2001, the 
veteran's PTSD symptoms were productive of severe impairment 
of social and industrial adaptability.

4.  As of January 9, 2001, the evidence establishes that the 
veteran's PTSD is productive of no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; since January 9, 2001, the veteran's PTSD is 
productive of no more than considerable impairment of social 
and industrial adaptability.  

5.  A June 1992 rating decision found that there was no 
evidence that arthritis of the back was due to service and 
denied service connection for degenerative joint disease of 
the lumbosacral spine with early osteoporosis.  The veteran 
was advised of this determination and his appellate rights in 
a July 9, 1992 letter.  

6.  Supplemental service medical records received since the 
June 1992 denial bear directly and substantially upon the 
issue at hand and are so significant that they must be 
considered to decide fairly the merits of the veteran's claim 
of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for PTSD greater 
than 30 percent prior to March 26, 1996, are not met.  
38 U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a 50 percent disability rating, and no 
more, for PTSD from March 26, 1996, to through July 6, 1997, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996)

3.  The criteria for a 70 percent disability rating, and no 
more, for PTSD from July 7, 1997 to January 8, 2001, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(1996 & 2001 ).

4.  The criteria for a 50 percent disability rating, and no 
more, for PTSD from January 9, 2001, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(1996 & 2001 ).

5.  The July 1992 rating decision denying service connection 
for a low back disability is final.  Evidence received 
subsequent to that decision is new and material and serves to 
reopen the claim for service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  The propriety of the initial 30 percent rating for PTSD

Factual Background


A review of the record reflects that service connection was 
established for PTSD by the currently appealed August 1995 RO 
decision.  In this decision, the RO resolved all doubt in the 
veteran's favor, and based the grant in part on information 
provided by the veteran to the effect that while serving in 
Vietnam and during the Persian Gulf War, he witnessed, among 
other things, dead and wounded soldiers.  

This decision was also based on medical evidence that will be 
discussed below.  Based on this medical evidence, a 
disability evaluation of 30 percent was ultimately assigned 
for this disorder, effective April 19, 1991, the day after 
the veteran separated from his most recent period of active 
duty service.  See 38 C.F.R. § 3.400 (2001).  

Turning to the relevant evidence of record, it is noted that 
at the time of a VA examination in July 1991, the veteran 
described poor sleep habits, depression and nervousness.  In 
a letter dated in January 1995 the veteran's wife described 
his behavior as "abnormal," specifically noting his anger 
and sexual difficulties.  

In extensive correspondence received from the veteran in 
early 1995, he detailed stressful experiences he had during 
military service, beginning in Vietnam where he had worked as 
a medic, caring for the wounded and dead.  He also described 
his post-service adjustment and experiences during the Gulf 
War.  He wrote that he had been continuously employed since 
his discharge from service, and described his feelings of 
rage (including road rage), sadness, regret, guilt and 
frustration, and stated that he suffered from difficulty 
sleeping.  

Private and VA medical outpatient records, dated in 1994 and 
1995, document treatment for unrelated disabilities, and 
mention the diagnosis of PTSD.  Of significance is a VA 
psychiatric outpatient treatment report in June 1994, in 
which the veteran was described as hypervigilant, paranoid 
and isolated.  It was noted that he had nightmares, intrusive 
thoughts, startle reaction, rage, grief, depression, anxiety, 
paranoia, guilt and multiple somatic complaints.  The 
diagnoses were PTSD, drug abuse and depression.  It was noted 
that the veteran was cooperative and anxious.  No other 
specific findings were recorded.  

In March 1995, the veteran underwent VA psychological 
evaluation for PTSD.  In the evaluation report, the 
psychologist detailed the veteran's history since childhood, 
including his military experiences as a combat medic, his 
steady employment history with the federal government 
(including problems with co-workers and supervisors), his 
past use of drugs and alcohol (for which he had received 
treatment) and his social activities.  It was noted that the 
veteran has been married since 1985, and has two children 
from prior relationships.  He characterized his relationship 
with his children and spouse as poor and inconsistent, noting 
that he is verbally abusive to his spouse.  

It was further noted that the veteran had not had any 
psychiatric hospitalizations, but was currently in counseling 
at a Vet Center, and was taking Prozac and sleeping 
medication.  It was noted that the results achieved on the 
initial MMPI (Minnesota Multiphasic Personality Inventory) 
were deemed invalid.  Following additional testing and 
behavioral observation, it was concluded by the examiner that 
while the veteran met the criteria for PTSD; also present was 
a personality disorder with borderline traits, and invalid 
psychological testing suggesting that the veteran was either 
malingering or exaggerating symptoms as a "cry for help."  
The examiner noted the veteran had been able to hold a job 
and have social relationships.  The Axis I diagnoses were 
polysubstance abuse in partial remission and PTSD, 
provisional.  The current and past year Global Assessment of 
Functioning (GAF) score was 65.  

A VA psychiatric examination was also accomplished in March 
1995, the report of which reflects that the veteran had 
symptoms of insomnia, fatigue, loss of interest, poor self 
esteem, poor concentration, feeling hopeless, passive 
suicidal ideation, and depression, which had been helped with 
the use of Prozac.  He was pleasant, cooperative, and 
oriented in all spheres, and his affect and mood were 
appropriate to his thought content.  His memory was fair for 
recent and remote events.  There was no evidence of any 
thought disorder, and insight and judgment were grossly 
intact.  No inpatient or outpatient treatment for PTSD was 
noted, other than individual and group therapy at a Vet 
Center, beginning in 1994.  Also noted was treatment for 
cocaine dependence through a private medical care provider.  
The Axis I diagnoses were PTSD with dysthymia, cocaine and 
marijuana abuse in partial remission, and alcohol abuse.  The 
current and past year GAF score was 70.  

A March 1996 VA psychological evaluation report notes Axis I 
diagnoses of PTSD chronic and polysubstance abuse early full 
remission.  A then current GAF score was 50, with a past 
score of 55 noted.  The summary notes the veteran's 
functioning was moderately impaired.  It was stated that his 
PTSD symptoms appeared to have worsened in his new work 
environment due to constant exposure to "triggers."  It was 
reported that the veteran received psychiatric treatment for 
medication every two to three months, was on a one year 
probation at his job because of work conflicts, and reported 
nightmares once or twice a week, as well as difficulty 
sleeping.  The veteran also reported that he tried to avoid 
thinking of his war experiences, felt detached from others, 
including his family, and preferred to spend his time by 
himself.  He was oriented to time, place and person, spoke at 
a normal pace and volume, and had intact short and long term 
memory, and appropriate affect.  Insight and judgment were 
grossly intact and there was no evidence of a thought 
disorder.  He reported passive death wishes, but denied 
specific suicidal intentions or plans.  He also denied 
homicidal ideation.  Psychological testing was deemed 
invalid, possibly due to the veteran's fatigue when taking 
the test.  

A March 26, 1996 VA psychiatric examination report notes Axis 
I diagnoses of PTSD with dysthymia, and cocaine and marijuana 
abuse in remission times seven months.  The current GAF was 
55-60 and past year 70.  The physician (who had also 
conducted the May 1995 examination) noted that the symptoms 
had increased in the past year, as a result of the veteran's 
taking another job some distance away from his family and the 
Vet Center where he received counseling.  The constant noise 
at his new employment site (an Air Force base) caused him to 
have flashbacks of Vietnam.  His complaints included sleeping 
and stomach problems, headaches, anger and irritability, and 
depression and anxiety.  The examiner noted that findings on 
the mental status examination were similar to those reported 
during the past year.  

At a personal hearing at the RO in August 1996, the veteran 
indicated he worked at an Air Force base and received 
outpatient treatment for his PTSD.  He described the 
difficulty he had sleeping and the stress he faced on the 
job, including his long commute.  He indicated that he got 
along better with his new coworkers who were all military 
personnel.  The veteran's spouse testified as to the 
veteran's behavior problems and their limited social life; 
however she noted that they attended church and an occasional 
movie together.

A VA psychiatric triage evaluation, dated in March 1997, 
notes Axis I diagnoses of PTSD, alcohol dependence, and 
substance dependence in remission.  It was reported that the 
veteran's symptoms were worsening over the past year, because 
he had been unable to go to counseling because of his job.  
He was irritable, with increased difficulty sleeping, and 
arguing with his wife.  His mood was reported to be anxious 
and his affect constricted.  He had fleeting thoughts of 
suicide and of driving into another car but no plans or 
intent.  The Axis V highest level of adaptive functioning in 
the past year was 55-60.  An April 1997 VA mental hygiene 
clinic intake summary notes an Axis I diagnostic impression 
of chronic PTSD and depression not otherwise specified.  The 
Axis V highest level of adaptive functioning in the past year 
was 6[0].  It was also noted that the veteran was 
participating in group and individual therapy on a fee basis, 
and under VA medical management.  Continued use of medication 
was reported.  

A July 1997 VA psychiatric examination report notes a 
diagnosis of PTSD with dysthymia and cocaine and marijuana 
abuse in sustained full remission.  The then current GAF 
score was 50 and the past year score was 60.  It was noted 
that the veteran had continued working although he felt that 
his job was more "oppressive" and stressful.  His 
flashbacks and disturbing thoughts had become more troubling.  
He was angrier and had increased symptoms of anxiety and 
depression.  He also had become socially withdrawn and had 
lost all interest in activities which had brought him 
pleasure in the past.  On mental status examination, the 
veteran was reported to have deteriorated.  He was very 
cooperative, his speech was normal and his affect was full 
and appropriate.  He showed no psychomotor agitation or 
retardation.  Mood was mixed and he expressed a lot of anger 
and hostility.  Thought processes were logical and goal 
directed.  There was no evidence of paranoid delusions or 
ideations, hallucinations, or homicidal or suicidal 
ideations.  He was alert and oriented.  The examiner 
characterized the symptoms the veteran discussed were 
serious.  

Received in 1997 were letters from family members, including 
the veteran's wife and sister, and friends who reported their 
observations of the veteran's behavior and the increase of 
symptoms of anger, fear, mood swings, anxiety, worry, 
withdrawal and drug use during the years.  The veteran's wife 
noted that it was difficult even to carry on a conversation 
with him since his behavior and mood were so unpredictable.

In an undated statement received by VA on January 29, 1998 
the Chief of a VA Mental Hygiene Clinic where the veteran was 
receiving treatment for PTSD reported that the veteran had 
recently suffered an exacerbation due to his wife's illness, 
and had become more depressed since a back injury in July 
1997.  The veteran was reported to have nightmares, increased 
hypervigilence, irritability, and anxiety, and it was noted 
that he snapped at others at work.  It was requested that the 
veteran be considered for a higher rating [than the assigned 
30 percent].  

VA outpatient records show continued treatment in 1997 and 
1998, with exacerbation of PTSD symptoms since July 1997.  A 
March 1998 VA clinical record notes that the veteran's 
speech, mood, and sleep were decreased, that his affect was 
constricted, and there was anxiety.  Concentration and memory 
were OK and there was no suicidal or homicidal ideation.  The 
impression was PTSD with dysthymia.  A May 1998 VA clinical 
record notes that the veteran's appearance was good.  There 
was normal tone, volume, and rate of speech.  The veteran's 
mood was depressed, there were nightmares, and his affect was 
blunted.  There was passive suicidal or homicidal ideation.  
The veteran was irritable.  The Axis I diagnosis was severe 
PTSD.  A July 1998 VA clinical record notes speech, mood, and 
sleep were decreased.  There was increased irritability.  The 
veteran's affect was blunted and there was decreased 
concentration and memory.  There was no suicidal or homicidal 
ideation.  The Axis I diagnosis was PTSD with depression.

The veteran presented testimony at a personal hearing at the 
RO in October 1998.  He indicated that his wife was very ill 
and that he felt helpless, noting that he was unable to come 
home because of his job and as a result was frustrated.  He 
also indicated he was seeing a VA counselor and was taking 
medication for his psychiatric condition.  He testified that 
he had not been hospitalized for psychiatric reasons.  The 
veteran testified that he had a few friends but did not 
socialize much.  

A VA psychiatry discharge summary for hospitalization in 
January 1999 notes the veteran was hospitalized for acute 
PTSD exacerbation.  He reported an increase in anger, 
irritability, flashbacks, difficulty sleeping, and 
depression.  He also experienced a decline in impulse control 
culminating in punching a wall at work.  Added to this was 
the stress of dealing with his wife's illness.  The summary 
shows his hospital stay was marked by a decline in stress, 
but slight nervousness about leaving.  At discharge the 
veteran's mood was slightly anxious and his affect was 
constricted.  Speech showed normal latency, volume, tone, and 
rate.  There were no perceptual disturbances.  There was some 
circumstantiality to thought processes but no suicidal or 
homicidal ideation.  The veteran was alert and oriented.  
Memory, concentration, attention, judgment, and insight were 
intact.  Impulse control was fair.  The Axis I diagnosis was 
moderate PTSD.  

When seen in the VA mental hygiene clinic in February 1999 
the veteran reported that he had assaulted a co-worker at 
work, due to stress, that he had serious difficulty thinking 
and concentrating.  It was reported that he had "just 
recovered from recent suicide attempt" by overdose.  He was 
reported to be not doing well.   

A July 1999 statement from a VA physician notes the veteran 
had no friends and was completely withdrawn and isolated from 
everyone except his wife.  The statement also notes the 
veteran rarely slept more than one or two hours at a time and 
that he had made a suicide attempt in the past six months.  
It was noted that the veteran was casually groomed, alert, 
and oriented, that he was irritable and severely 
hypervigilant, that his mood was depressed, and that his 
affect was severely restricted.  Speech showed increased 
tone, volume, and rate.  The veteran was extremely agitated, 
tremulous and irritable.  His mood was depressed and he 
complained of auditory hallucinations.  He denied suicidal or 
homicidal ideation but escalated easily if provoked.  He was 
paranoid and preoccupied with negative nihilistic themes.  
His concentration was poor.  It was noted that he recently 
assaulted someone at work over a trivial matter and made a 
suicide attempt in the last six months due to his despair and 
depression.  His thought processes were generally goal 
directed and he complained of auditory hallucinations.  He 
denied suicidal and homicidal ideation.  Insight and judgment 
were mildly impaired and impulse control was poor.  The 
assessment was PTSD with secondary major depression.  The GAF 
was reported to be 15/20.  The examiner concluded that the 
vetera was severely affected by PTSD.  

On January 9, 2001, the veteran underwent VA fee basis 
examination at which time the examining psychiatrist reported 
reviewing multiple psychiatric records.  The veteran reported 
having nightmares, every night, some of which related to 
military experiences and some of which dealt with events in 
civilian life.  He reported poor sleep, but the examiner 
noted that his sleep pattern resulted in "a fair amount of 
sleep."  The examiner also indicated that the veteran did 
not describe flashbacks, but did report being "jumpy" when 
startled by co-workers or loud noises on the job.  The 
examiner noted that these symptoms were the "extent of his 
symptoms that are clearly related to PTSD."  The Axis I 
diagnostic impression was mild PTSD and alcohol and drug 
abuse now abstaining.  The Axis V current GAF score for PTSD 
was 65.

The veteran was felt by the examiner to have other symptoms 
related to his Axis II diagnostic impression of mixed 
personality traits.  The current GAF for mixed personality 
traits was 55, and the overall GAF was 55.  The veteran was 
reported to be upset at the time of the examination, stating 
that he had a episode of road rage on the way to the 
examination.  He was reported to be angry that VA did not 
acknowledge the fact that he had PTSD.  The examiner noted 
that it appeared that the veteran's Axis II symptoms had 
increased due to the veteran's wife's illness and death.  The 
examiner went on to comment that most of the veteran's 
current emotional state was due to Axis II problems, which 
were not related to PTSD and his time in service.  Included 
were intrusive thoughts, including thoughts of suicidal and 
homicidal thinking when he was stressed.  The veteran 
complained of being uptight all the time; he stated that he 
had mood swings, anxiety, panic attacks, depression and 
impaired concentration and memory.  He described himself as 
being a loner and upset about VA's canceling his fee basis 
psychiatric treatment.  He took prescribed medication, which 
he felt was not helping.  He noted that he had returned to 
binge drinking after his wife's recent death, but had 
decreased his drinking.  The examiner noted that the veteran 
denied ever using street drugs, but pointed out that records 
showed the use of illegal drugs until 1994.  

It was further noted that the veteran was employed at an Air 
Force Base, that he performed the normal activities of daily 
life, and that was a social loner.  The veteran was described 
as coherent, cooperative, organized, relevant and non-
delusional.  He had no current plan or intent for his "off 
and on" suicidal and homicidal ideations.  His thought 
content did revolve heavily around issues of resentfulness 
and anger when his wishes were thwarted or he felt he was not 
being recognized appropriately.  His mood was neutral and his 
affect variable but appropriate to topic.  The veteran was 
alert and oriented in all spheres.  No deficiencies in fund 
of knowledge, calculation intellectual functioning or memory 
were described.  

The examiner commented that the veteran was only able to 
describe a few symptoms of PTSD, such as some nightmares and 
increased startle response.  PTSD was found to be productive 
of mild social and occupational impairment.  Multiple other 
symptoms, including anger, sadness, guilt, shame and anxiety, 
were reported to be related to the Axis II diagnosis of mixed 
personality traits with predominant traits of dependency and 
narcissism.  The physician opined that the veteran appeared 
moderately impaired due to this diagnosis, which was not 
related to PTSD.

During the September 2001 Travel Board hearing, the veteran 
testified that he had constant nightmares.  He also indicated 
that sometimes his mood was "OK" but most of the time it 
was not, and indicated he did not have many friends and that 
he had problems getting along at work.  He related that he 
took four to five days off of work per month due to his PTSD, 
and that he received counseling and took medication.  The 
veteran also testified that he had thoughts of harming 
himself.  

Received at the time of the hearing was a statement from the 
veteran's VA treating psychiatrist, who reported that the 
veteran experienced insomnia, nightmares, angry outbursts, 
night sweats, and autonomic hyperarousal, as well as 
flashbacks and intrusive recollections of seeing his friends 
killed and having to get bodies.  The veteran was reported to 
have survivor guilt and to experience frequent crying spells.  
He was having difficulty performing his job, making 
decisions, and had arguments with co-workers.  The examiner 
concluded the veteran's continued and future hold on 
employment appeared tenuous due to PTSD; the prognosis was 
guarded.  The GAF was estimated to be 40.


Analysis

The veteran and his representative contend, in substance, 
that a higher initial evaluation is warranted for PTSD.  

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The statement of the case (SOC) and supplemental SOCs advised 
the veteran of the pertinent law and regulations as well as 
the basis denying an increased rating.  Also, by reciting the 
applicable law and regulations, notice was given of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the increased rating issue has been 
obtained.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The veteran has been afforded personal 
hearings, as well as VA examinations which included relevant 
medical opinions.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the VA examiners reviewed and recorded the past 
medical history, noted the veteran's current complaints, 
conducted examination, and offered appropriate assessments 
and diagnoses.

In September 2001, the veteran testified at a hearing before 
the undersigned Board Member.  He has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file, and the Board does not 
know of any additional, relevant, available evidence.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by VCAA have essentially been 
satisfied in this case and that the veteran is not prejudiced 
by a lack of initial RO adjudication after enactment of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. 119 (1999).  

The veteran and his representative contend, in substance, 
that a higher initial evaluation is warranted for PTSD.  This 
service-connected disorder is currently, and has been since 
April 1991, rated as 30 percent disabling.  

By regulatory amendment, effective on November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas, 1 Vet. App. at 312-313 (1991).  As reflected in the 
September 1998 Supplemental Statement of the Case, the RO has 
considered both the former and the revised applicable 
criteria; hence, there is no due process bar to the Board 
doing likewise, and applying the more favorable result.  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991 & Supp. 2001) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In any event, prior to November 7, 1996, PTSD was evaluated 
using criteria from the general rating formula for 
psychoneurotic disorders.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Under this formula, a 10 percent evaluation was 
appropriate where criteria are less than required for a 30 
percent evaluation under this code, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.

A 30 percent evaluation was assigned upon a showing of a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).  

A 50 percent evaluation was assigned where an ability to 
establish or maintain effective or favorable relationships 
with people was shown to be considerably impaired, by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment. 

Under the revised criteria, psychiatric disorders are 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  Under these criteria, PTSD also is evaluated in 
accordance with a General Rating Formula for Mental 
Disorders.  Under that formula, psychiatric disability which 
is productive of occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication will be assigned a 10 percent evaluation.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  

During the extended appeal period, which began in 1991, the 
veteran's PTSD has been assigned a single 30 percent 
evaluation under the general rating criteria for evaluating 
psychiatric disorders.  His symptoms have included 
depression, anger, irritability, sleep impairment, anxiety, 
intrusive thoughts, nightmares and isolation.  At times his 
subjectively reported symptoms and descriptions of his PTSD 
appear to be far worse than the objective clinical 
manifestations indicate, especially with respect to his 
degree of occupational and social adjustment.  

Careful consideration of the entire period of time compels 
the conclusion that "staged" ratings for PTSD are 
warranted, because the disability level resulting therefrom 
has changed.  The Board points out that for the sake of 
clarity, and as will become apparent below, in addressing the 
appropriate disability evaluation for the veteran's PTSD, 
consideration will be given to, among other things, the 
effective date of the revised regulation.


a.  Evaluation from April 1991 to March 25, 1996

Looking first to the period prior to March 26, 1996, when 
only the former rating criteria may be considered, the Board 
notes that the veteran persistently reported symptoms such as 
poor sleep patterns, depression, nervousness, intrusive 
thoughts, hypervigilence, guilty feelings, and startle 
reaction, which adversely impacted his functioning.  He did 
not, however, begin receiving psychiatric treatment until 
1994, when he initiated counseling at a Vet Center with group 
and individual therapy and medications prescribed during 
visits to the VA mental health clinic.  He required no 
inpatient psychiatric treatment.  

VA outpatient treatment records dated from 1994 to early 
1996, as well as the VA examination in March 1995, describe a 
fairly consistent pattern of symptomatology and 
manifestations which may be described as productive of 
moderate impairment of industrial and social adaptability, 
and do not demonstrate that a rating higher than 30 percent 
is warranted.  In other words, this evidence does not 
demonstrate that since April 1991, the veteran's has suffered 
from PTSD that could be or could have been characterized as 
producing more than definite impairment-distinct, 
unambiguous, and moderately large in degree-in the ability 
to establish or maintain effective or wholesome relationships 
with people.  

Despite the veteran's difficulty with social relations and a 
tendency toward conflict, he continued to get along with his 
wife although his irritability hampered their relationship.  
During the initial part of that period, he continued to serve 
in the Reserves.  However, there was also evidence that the 
veteran had some decrease in work efficiency during periods 
of significant stress manifested by nightmares, difficulty 
sleeping, isolation, irritability, depression and anxiety.  

Although the veteran exhibited significant anxiety, and 
irritability, he was oriented to time, place and person; 
spoke at a normal pace and volume; and had intact short and 
long term memory and appropriate affect.  Insight and 
judgment were grossly intact and there was no evidence of a 
thought disorder.  The veteran's affect was constricted on 
one occasion, but was otherwise appropriate to thought 
content.  There was no indication that he had difficulty in 
understanding complex commands.  There was no impairment of 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks) shown.  There was 
some evidence of disturbance of motivation and mood, and 
reports of difficulty in establishing and maintaining 
effective social relationships as demonstrated by his 
depression, anxiety and feelings of detachment.  However, 
despite the veteran's tendency towards isolation, he had the 
ability to establish and maintain effective relationships, 
both in the context of obtaining medical care (such as 
individual and group therapy) and in maintaining family 
relationships, as is demonstrated by his long-term marriage 
to his wife since 1985.  The veteran's maintenance of 
relationships under these circumstances is inconsistent with 
the interpersonal relationship skills of a person suffering 
PTSD symptomatology warranting a higher disability rating.

As noted above, GAF Scores of 65 and 70 were found during 
this time period (i.e. prior to March 26, 1996), which 
generally, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), are indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  It is noted that these scores are but a 
few pieces of information to be examined, and the Board is 
obligated to review all pertinent evidence and set forth a 
decision based on the totality of the evidence in accordance 
with all applicable legal criteria.  That said, the Board 
finds that the evidence as a whole demonstrates that the 
veteran's service connected PTSD was appropriately evaluated 
as 30 percent disabling from April 1991, and does not 
demonstrate that the veteran's PTSD results from such 
impairment as is contemplated by the next higher, 50 percent, 
evaluation; in other words, the veteran's PTSD was not shown 
to have resulted in considerable industrial impairment during 
this time period.  As the criteria for the next higher 
evaluation are not met, it logically follows that the 
criteria for a 70 percent evaluation or the maximum 100 
percent evaluation likewise are not met.


b.  Evaluation from March 26, 1996 to November 6, 1996, and 
from November 7 1996 to July 6, 1997

The report of a VA examination on March 26, 1996, which 
included psychological evaluation, provides some evidence 
that the veteran's PTSD symptoms had increased during the 
preceding year, as a result of a new job some distance away 
from his family and the Vet Center where he had received 
counseling.  The veteran reported that the constant noise at 
his new employment site (an Air Force Base) caused him to 
have flashbacks of Vietnam.  GAF scores declined somewhat to 
a range of 50 to 60 (indicative of moderate to serious 
symptoms or moderate to serious difficulty in social, 
occupational, or school functioning.)  Functioning was noted 
to be moderately impaired, in part because he was able to 
maintain his work relationships sufficiently to remain stable 
in his employment despite conflicts with co-workers and 
supervisors.  Further, while the veteran testified at a 
hearing in August 1996 that he actually got along better with 
his new coworkers who were all military personnel, it was 
also noted that he had been placed on a one year probation 
because of work conflicts.  

Resolving any doubt in favor of the veteran, the Board finds 
that, for the period beginning March 26, 1996, the veteran's 
symptoms were more nearly productive of considerable social 
and industrial impairment, with reduced reliability, 
flexibility, and efficient levels, thus warranting assignment 
of a 50 cent rating, but no higher.  See 38 C.F.R. § 4.7.  
The veteran's PTSD was not shown to have resulted in severe 
industrial impairment during this time period.  As the 
criteria for a 70 percent (severe) evaluation are not met, it 
logically follows that the criteria for a 100 percent 
likewise are not met.

Likewise, the evidence does not in any way demonstrate that 
at any point subsequent to November 7, 1996 (the date of the 
regulatory change) up until July 7, 1997, the veteran's PTSD 
was manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  As such, a 70 percent 
evaluation is not warranted under the revised criteria 
subsequent to November 7, 1996.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).



c.  Evaluation from July 7, 1997 to January 8, 2001.

At the time of a subsequent VA examination on July 7, 1997 
the examiner noted that the veteran was "deteriorating."  
His symptoms were described in detail and included an 
increase in flashbacks, disturbing thoughts, anger, anxiety 
and depression.  He had become socially withdrawn and had 
lost all interest in activities, which had brought him 
pleasure in the past.  His mood was mixed and he expressed a 
lot of anger and hostility.  The examiner described the 
veteran's symptoms as "serious."  It is significant that 
the VA examiner found the veteran had suffered an 
exacerbation of symptoms characterized as "serious," and 
that the symptoms were later considered "severe" at the 
time of the outpatient evaluation in May 1998.  

Following a period of psychiatric hospitalization in January 
1999, when seen in the VA mental hygiene clinic the following 
month, the veteran reported that he had assaulted a co-worker 
and that he had "just recovered from recent suicide 
attempt" by overdose.  He was reported to be not doing well.  
By July 1999, the veteran was completely withdrawn and 
isolated from everyone except his wife.  He rarely slept more 
than one or two hours at a time and was irritable and 
hypervigilant, with depressed mood and flat affect.  Speech 
showed increased tone, volume, and rate and the veteran 
complained of auditory hallucinations.  Insight and judgment 
were mildly impaired and impulse control was poor.  The GAF 
was reported to be 15/20 (indicative of danger to self or 
others, failing to maintain minimal personal hygiene, or 
gross impairment in communication).

It is clear that, for the period beginning in July 1997, the 
veteran did not possess all the symptomatology set forth in 
the current (revised) rating schedule consistent with a 70 
percent evaluation.  For example, there was no evidence of 
obsessional rituals, which interfered with routine 
activities, near continuous panic, spatial disorientation or 
neglect of personal appearance and hygiene.  That 
notwithstanding, the veteran's symptomatology included 
suicidal ideation, pressured speech, anger, irritability, 
isolation and poor impulse control.  Further, his ability to 
maintain gainful employment was compromised by his 
symptomatology.  The Board finds that the old rating criteria 
are more favorable in evaluating the veteran's disability.  
The evidence of record does support, with resolution of any 
doubt in favor of the veteran, a finding that his social and 
industrial relationships had become severely impaired.  As 
such, the Board finds that as of July 7, 1997 the schedular 
criteria for a 70 percent rating were met.

The Board further finds, however, that the veteran's PTSD had 
not resulted in the manifestations contemplated for a 100 
percent rating as it was not shown that he was demonstrably 
unable to obtain or retain employment nor did he have total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Such 
manifestations were not noted in the outpatient treatment 
records, the VA examinations or the veteran's own 
contentions.  

Accordingly, the Board concludes that the schedular criteria 
for a 100 percent rating for PTSD were not met.


d.  Evaluation from January 9, 2001

Lastly, the Board has considered the report of the January 9, 
2001 examination, which purportedly shows a clear improvement 
in PTSD symptoms.  On that date, the veteran underwent VA 
examination and adverse symptomatology reported to the VA 
examiner was limited to nightmares, poor sleep and increased 
startle response.  The veteran's frequent nightmares were 
attributed to military experiences as well as events in 
civilian life.  Further, despite reports of poor sleep, the 
veteran was able to obtain "a fair amount of sleep."  The 
examiner also noted that these symptoms were the extent of 
symptoms that were clearly related to PTSD.  The Board also 
notes the veteran's GAF was estimated at 15/20, in 1999 but 
that later records reflect scores of 65, (see January 2001 VA 
examination) and 40, (see September 2001 physician 
statement), which are consistent with improvement in the 
veteran's symptomatology.  

The record also reflects that since January 9, 2001 the 
veteran continued to receive counseling and medication for 
his PTSD.  He also complained of ongoing symptoms of 
depression, isolation, flashbacks, nightmares and suicidal 
ideation, insomnia, angry outbursts, autonomic hyperarousal 
and intrusive recollections.  He was having difficulty 
performing his job, making decisions, and had arguments with 
co-workers.  As noted in the September 2001 statement, the 
veteran's treating psychiatrist concluded the veteran's 
continued and future hold on employment appeared tenuous due 
to PTSD.  However, there is no evidence the veteran's 
symptoms so reduce his reliability or efficiency as to 
severely impair his ability to obtain or retain employment as 
reflected by the fact that he continues to maintain full time 
employment.  Further, the veteran also has generally shown an 
ability to cope with difficult circumstances, such as dealing 
with the illness and recent death of his wife.  Therefore, in 
reviewing the actual clinical manifestations since January 9, 
2001, the Board finds that they are consistently reflective - 
when resolving all doubt in the veteran's favor - of a 50 
percent rating versus a higher level regardless of which 
criteria are used.  

In Fenderson, the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating for a service-connected disorder.  In the 
case of the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability (the circumstances of the present appeal), 
separate ratings can be assigned for separate periods of time 
based on the facts found - "staged" ratings.  The Board 
does not find that the evidence shows greater impairment than 
is recognized by a 30 percent rating prior to March 26, 1996, 
a 50 percent rating from March 26, 1996 through July 6, 1997, 
a 70 percent from July 7, 1997 through January 8, 2001, or a 
50 percent rating on and after January 9, 2001.


2.  New and material evidence

Factual Background

Service connection for a back condition was denied in a 
January 1972 rating decision as not being shown by the 
evidence of record.  Although complaints of back pain were 
noted in the service medical records, including on the pre-
induction examination, VA examination in November 1971 was 
negative for back abnormality.  No notice of disagreement was 
filed.  The veteran was notified of this determination and 
his appellate rights in a January 17, 1972 letter.  He had a 
subsequent period of active duty from 1990 to 1991.  A June 
1992 rating decision found that there was no evidence that 
arthritis of the back was due to service and denied service 
connection for degenerative joint disease of the lumbosacral 
spine with early osteoporosis, diagnosed at the time of VA 
examination in August 1981.  The veteran was advised of this 
determination and his appellate rights in a July 9, 1992, 
letter.  No communication indicating disagreement with the 
issue of service connection for a low back disability was 
received from the veteran or his representative during the 
one-year period following notification of the decision.  
Accordingly, the June 1992 decision became a final 
determination.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2001).

Pertinent evidence received since the June 1992 decision 
includes additional service medical records, dated from 1986 
to 1995, primarily during the veteran's reserve service.  The 
date of receipt of these records by the RO is not shown.  
These records include reports of medical history and reports 
of medical examination that address the veteran's lumbar 
spine.  

A January 1994 statement from a private physician notes that 
the veteran's lumbar spine was treated from July to October 
1993.   

A July 1995 VA record reflects the veteran's complaints of 
increased low back, hip and gluteal pain.  It was noted that 
he did a lot of lifting at work, and he was counseled 
regarding weight lifting.  

A March 1996 VA examination report notes the veteran 
indicated that he had been unloading baggage from a plane 
when he experienced pain across his low back and into his 
left buttock.  The examiner indicated that any hip condition 
was more from a low back condition.  

A November 1997 private medical statement notes the veteran's 
report history that he developed back pain during loading and 
unloading activities in 1990.  The statement indicates that a 
review of the medical chart (presumably of that medical 
facility) showed that there were no complaints prior to the 
initial complaints in 1990 and 1991.  The veteran was first 
seen in December 1993 and again in 1994 and 1995.  On 
subsequent visits the veteran had a bone scan of his back.  
When the veteran was last seen in October 1997 he had 
continued complaints of back pain.  

The veteran presented testimony at a personal hearing at the 
RO in October 1998.  He testified that when he arrived in the 
Persian Gulf area, he was detailed to unload baggage from a 
plane and that his back hurt after that time.  He testified 
that at one point he went to sick call concerning his back.  
He testified that following service he went to the Loma Linda 
VA Medical Center in April 1991 about his back.  He further 
indicated he had continued back pain but was not treated 
further until July 1993 when he saw his private health care 
provider.  The veteran also indicated that he had not had any 
other back injuries.  

A February 1999 VA clinical record notes the veteran 
indicated he complained of back pain beginning during Desert 
Storm.  The impression was multiple lumbar spinal canal 
stenosis.  

A February 1999 statement from an individual who served with 
the veteran for a time in Saudi Arabia notes that the veteran 
indicated he had hurt his back unloading baggage from an 
airplane in Desert Storm.  He indicated the veteran claimed 
to have pain in the back, right hip, and buttock area and 
that he planned to attend sick call.  

A May 1999 statement from an individual who served with the 
veteran indicates that to the best of his knowledge the 
veteran was in good physical health prior to Desert Storm.

The report of a January 2001 VA examination notes the veteran 
indicated the onset of a hip, back, and buttocks condition 
occurred in 1990 when the veteran was on active duty during 
the Gulf War unloading a plane.  He also indicated he was 
evaluated by a physician during the Gulf War.  The veteran 
further indicated he went to the Loma Linda and Long Beach VA 
Medical Centers in April 1991 for treatment of his back, and 
to his private health care provider in 1992.  The diagnosis 
was lumbar spinal stenosis at L4-5.

The veteran presented testimony before the undersigned at a 
hearing at the RO in September 2001.  He testified that he 
was detailed to offload baggage from an airplane and this 
aggravated his back.  He indicated he went to sick call and a 
physician thought he had bursitis of the right hip.  He 
indicated that following his return from active duty, he went 
to Loma Linda and Long Beach VA Medical Centers for his back.  
He also indicated he didn't have any back problems until he 
unloaded the plane and that the back symptoms continued 
following the injury in service.  

Analysis

As an initial matter, the Board notes that during the 
pendency of the appellant's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing this new 
legislation have been promulgated.  Included in these 
regulations are a revision to the definition of new and 
material evidence and a revision to the scope of assistance 
that VA will provide a claimant who is attempting to reopen a 
previously disallowed claim.  However, the amended 
regulations specifically indicate that the new definition of 
new and material evidence and the revised scope of assistance 
VA will provide to a claimant is limited to claims filed on 
or after August 29, 2001.  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(when a law or regulation changes but before the 
administrative process has concluded, the version most 
favorable should apply unless the Congress provides otherwise 
or permits the Secretary to do otherwise and the Secretary 
does so).  Since the veteran's claim was received prior to 
August 2001, the new definition of new and material evidence 
and the revised scope of assistance VA will provide a veteran 
are not applicable to the veteran's claim.

Nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as required by 38 
U.S.C. § 5108.  38 U.S.C. § 5103A(f) (West Supp. 2001).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence, which is both new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Since 
the June 1992 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for a low back disability, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudication agency of 
original jurisdiction.  This comprehends official service 
department records, which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  38 C.F.R. § 3.156(c) (2001).

Following review of the record, the Board finds that the 
veteran has in fact submitted new and material evidence 
pertaining to his claim for service connection for a back 
disorder since the 1992 rating decision.  Such consists of 
medical treatment records and examination reports, both VA 
and private, as well as testimony presented at hearings under 
oath.  Of greater significance, however, the record reflects 
that when the June 1992 rating decision denying this claim 
was rendered, the RO did not have before it all of the 
veteran's service medical records.  In particular, a folder 
with medical records dated from 1986 to 1995 were forwarded 
to the RO.  These records include reports of medical history 
and reports of medical examination that address the veteran's 
lumbar spine.  With the exception of April 1991 service 
medical records that were considered in the June 1992 rating 
decision, the service medical records from 1986 to 1995 are 
new. 

The date of receipt of the service medical records is not 
recorded.  However, since they include records dated 
subsequent to 1992, it must be presumed that they were 
received subsequent to the June 1992 decision.  There is no 
indication that the additional medical records were 
considered by the RO with regard to this claim.  The Board 
finds that the newly received service records are new and 
material as defined by regulation.  38 C.F.R. § 3.156(c) 
(2001).  That regulation provides that, in such cases, the 
former decision will be reconsidered by the adjudicating 
agency of original jurisdiction.  For that reason, the Board 
defers adjudication of the merits of the claim pending remand 
action.  Such will also permit an opportunity to further 
develop the record.

ORDER

A rating greater than 30 percent for PTSD prior to March 26, 
1996, is denied.  

A 50 percent disability rating for PTSD from March 26, 1996, 
through July 6, 1997, is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  

A 70 percent disability rating for PTSD from July 7, 1997, to 
January 8, 2001, is granted, subject to the laws and 
regulations governing disbursement of monetary benefits.  

A 50 percent disability rating for PTSD from January 9, 2001, 
is granted, subject to the laws and regulations governing 
disbursement of monetary benefits.  

New and material evidence has been received and the claim for 
service connection for a low back disability is reopened.  
The appeal of this issue is allowed to this extent only. 



		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


